Citation Nr: 0836978	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-18 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disability exhibited 
by low back and hip pain, secondary to veteran's service-
connected left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1984 to April 
1986.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

There is no competent evidence of chronic disability 
exhibited by low back and hip pain.


CONCLUSION OF LAW

A disability exhibited by low back and hip pain is not 
proximately due to, or the result of, the veteran's service-
connected left foot disability. 38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondences dated November 2002, August 2003 and 
February 2004, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate his claim.  He was 
notified of the information and evidence that VA would seek 
to provide and the information and evidence that he was 
expected to provide.  Thus, the veteran has been able to 
participate effectively in the processing of his claim.  

Although the veteran has not received notice regarding the 
process by which an initial disability rating or effective 
date is established, as service connection is denied, any 
question as to these issues is moot, and there can be no 
failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.

Secondary Service Connection

The veteran seeks service connection for a disability 
exhibited by low back and hip pain, which he contends is 
secondary to his service-connected left foot disability.  He 
alleges that his left foot disability altered his gait which 
caused low back and hip pain.  Secondary service connection 
may be granted for disability that is proximately due to, or 
the result of, a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  The evidence must show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  

At the onset, secondary service connection requires that 
there be a current disability demonstrated by the record.  
The veteran underwent a VA examination for joints and back in 
February 2004, but was not diagnosed with a disability.  He 
reported having pain over an eight month period that radiates 
up from his foot to his leg and lower back.  On examination, 
there was no pain, fatigue, weakness or lack of endurance 
regarding the lumbar spine.  In regards to the hips, there 
was no pain with hip range of motion.  Range of motion for 
both the hips and lumbar spine was within normal limits.  A 
series of x-rays did not reveal evidence of degenerative 
joint disease or other abnormalities.  The examiner's opinion 
was that the veteran did not have any evidence of lower back 
or hip disease at that time.  He also stated that there is no 
diagnosable back or hip condition, or a back or hip condition 
being caused by his left foot disability.

Following an April 2004 denial of entitlement to secondary 
service-connection, the veteran submitted his private 
treatment records.  In his initial January 2004 visit, the 
veteran reported having low back pain.  His physician noted 
some limited mobility which he believed was due to his left 
foot, however he did not make a definitive diagnosis.  His 
recommendation was weight loss.  On a return visit in April, 
the veteran reported a lot of arthritis in his left hip that 
he believed relates to an altered gait pattern from his 
service-connected disability.  The physician diagnosed 
osteoarthritis involving the left hip.  It is unclear on what 
basis this diagnosis is made, as there are no x-rays to 
support this finding.  

During an August 2004 visit, the private physician stated "I 
think all the hip pain likely stems from the altered gait 
related to that war wound to his foot." This evidence was 
submitted to the RO, and in readjudicating the claim 
reaffirmed its previous denial of benefits.  The RO reasoned 
that the private physician's diagnosis of osteoarthritis was 
not supported by x-ray findings, as well as that there was no 
diagnosis of an actual disability.  In response to this 
decision, the private physician submitted an  opinion in 
April 2005.  In this opinion, he reasoned that plain x-rays 
are not considered adequate or reliable to rule in or rule 
out a diagnosis of arthritis.  It is his opinion that 
arthritis can be made on the basis of history and physical 
findings.   
 
For VA compensation purposes, 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, states degenerative arthritis must be established 
by x-ray findings.  The February 2004 x-rays taken during his 
VA examination did not demonstrate arthritis or other 
disability.  These findings are in direct conflict with the 
private physician's finding of  osteoarthritis of the left 
hip just two months later.  The private physician's diagnosis 
appears to be based on history and physical examination 
alone.  His opinion is less probative than the x-rays which 
are accepted as the primary diagnostic tool for assessing 
degenerative changes for VA compensation purposes.   

Also as previously stated, there must be medical evidence of 
a current disability to establish entitlement to secondary 
service connection.  Here, a diagnosable disability was not 
found on VA examination or during the veteran's private 
treatment regarding his low back pain.  His physician noted 
the veteran's weight gain and his impression was obesity.  He 
did not diagnose the veteran with a disability exhibited by 
low back pain, nor attribute a low back disability to his 
service-connected foot disability.  As for his left hip 
complaints, the finding of osteoarthritis was not confirmed 
by x-ray findings, a necessary factor for VA compensation 
purposes.

In April 2005 the veteran saw a private Doctor of Osteopathic 
medicine due to his low back and hip pain.  The physician 
noted his overall gait appeared to be affected, and that 
there was functional leg length discrepancy on the left side.  
His impression was antalgic gait secondary to history of the 
left metatarsal head fracture, imbalance and overall muscular 
dynamic asymmetry secondary to the antalgic gait, and 
functional loss of the left side of the paraspinal.  His 
impressions however are in the nature of clinical findings of 
symptoms and not a disease or disability for which 
compensation is awarded.

It should be noted that pain, like the other clinical 
findings in this case, is a symptom of a condition, and not a 
disability in which service-connection may be awarded.  There 
is no other medical evidence of record indicating that the 
veteran was diagnosed with any disability of the lower back 
or hip.  In the absence of an underlying pathology, service 
connection may not be granted.  See Sanchez-Benitz v. West, 
13 Vet. App. 282, 285 (1999).   

The veteran does not contend, nor does the evidence support, 
that a disability exhibited by low back and hip pain is 
directly related to service.  Regardless of this fact, since 
there is no diagnosed disability service connection is 
unwarranted.  In 
the absence of proof of the presently claimed disability, 
there can be no valid claim for service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran has a disability exhibited by low 
back and hip pain that is causally related to his service-
connected foot disability, or his service.  Thus, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  Secondary service connection for a disability 
exhibited by low back and hip pain is denied.

ORDER

Entitlement to secondary service connection for a disability 
exhibited by low back and hip pain is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


